           Case 5:20-mj-05008-ELW Document 1                              Filed 05/26/20 Page 1 of 8 PageID #: 1

AO 91 (Rev. 11/ 1 l) Criminal Complaint                                                                  US DISTRIWfR°lJRT
                                                                                                       WES i EkN Dis  KANSAS
                                      UNITED STATES DISTRICT COURT                                                     FILED
                                                                   for the                                     MAY 26 2020
                                                       W estem District of Arkansas
                                                                                                       DOUGLASF.YOUNG,Cl~k
                  United States of America                            )
                                                                                                        By
                                                                                                                      Deputy C1erfc
                                 V.                                   )
                                                                      )      CaseNo.5.aOW0""·~-00                              l
                                                                      )
                                                                      )
                   Derek Michael Caquelin                             )
                                                                      )
                            Defendant(s)


                                                    CRIMINAL COMPLAINT
           I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of __2_-8_-_1_9 _-_3_-2_9_-2_0_a_n_d_7_-_1_6-_1_9_ _ in the county of _ _ W
                                                                                                  _a_s_h_in_g_to_n_C
                                                                                                                   _ ou_n_t_y __ in the
        Western         District of _ _ _A
                                         _r_k_an_s_a_s _ _ _ , the defendant(s) violated:

             Code Section                                                      Offense Description
Title 21 U.S.C. Section 841(a)(1)                  Distribution of Marij uana
Title 18 U.S.C. Section 875(c)                     Interstate Communications - Threat to Injure




          This criminal complaint is based on these facts:




          rif Continued on the attached sheet.



                                                                                            FBI SA George Handey
                                                                                               Printed name and title

Sworn to before me and signed in my presence.


Date:     5}aul ~oao
                                                                                                  Judge's signature

City and state:                           Fayetteville , AR                    Erin L. Wiedemann , Chief U.S . Magistrate Judge
                                                                                               Printed name and title
  Case 5:20-mj-05008-ELW Document 1                Filed 05/26/20 Page 2 of 8 PageID #: 2




                AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

I, George Handey, being first duly sworn, hereby depose and state as follows:


   1. I am a Special Agent with the Federal Bureau of Investigation, and have been since July

       2018. I am currently assigned to the Fayetteville Resident Agency. As part ofmy duties as

       an FBI agent, I investigate national security matters related to domestic and international

       terrorism. I have received basic training at the FBI Academy in Quantico, Virginia

       regarding venues, internet platforms, and social media that individuals utilize to engage in

       domestic and international terrorism activity.

   2. During my career as a Special Agent, I have been involved in a variety of investigative

       matters, including international and domestic terrorism matters. During the course of these

       investigations, I have assisted with Title III wire intercept affidavits as part of drug

       trafficking investigations, participated in the execution of search and arrest warrants,

       conducted physical surveillance, participated in controlled meetings with confidential

       sources, and communicated with other local and federal law enforcement officers regarding

       the manner in which those engaged in domestic terror activities conduct their business.

   3. I am an investigative or law enforcement officer of the United States within the meaning

       of Section 2510(7) of Title 18, United States Code, and I am empowered by law to conduct

       investigations of and to make arrests for offenses enumerated in Section 2516 of Title 18,

       United States Code.

   4. Except as otherwise noted, the statements contained in this affidavit are based in part on

       information provided by law enforcement officers and my experience as an FBI Special

       Agent. Unless otherwise noted, wherever in this affidavit I assert a statement was made or

       the information was provided by another law enforcement officer, the officer in question

                                            Page 1 of 7
Case 5:20-mj-05008-ELW Document 1               Filed 05/26/20 Page 3 of 8 PageID #: 3




   may have direct or hearsay knowledge of the subject matter of the statement. I have not set

   forth all of the facts uncovered during this investigation in preparing this affidavit.

5. I make this affidavit in support of a criminal complaint concerning federal felony offenses

   enumerated in Title 21, United States Code, Section 84l(a)(l) and Title 18, United States

   Code,    Section 875(c), Distribution of a Controlled Substance and Interstate

   Communications - Threat to Injure, respectively.

                       FACTS ESTABLISHING PROBABLE CAUSE

6. On or about February 4, 2020, information was received by the FBI from the Fayetteville

   Police Department concerning a Face book post on Derek Michael Caquelin' s Facebook

   page. Law enforcement determined that on or about January 23, 2020, Derek Michael

   Caquelin (UID: 1229791416) posted the following statement on his Facebook page:

   "eliminate the cops by any means necessary." The Facebook post contained a link to an

   article associated with www.nwahomepage.com entitled "The Fayetteville Police

   Department asked the City Council for new police vehicles." Caquelin followed this link

   with a post that stated, "Damn check that Spartan helmet with the amerikkkan flag? These

   are certified gangsters yall. Fuck a 3 percenter fuck an alt right dumbass. ELIMINATE

   THE COPS BY ANY MEANS NECESSARY. IF YOU OFFENDED PULL ME OUT OF

   THE CARR THEN." On or about February 4, 2020, a request was sent to Facebook

   regarding the Facebook posts by Derek Michael Caquelin (UID: 1229791416). This

   request was followed up with a federal search warrant, authorized on April 2, 2020. All

   documents related to this search warrant are filed under seal in case 5 :20CM31, in the

   Western District of Arkansas, Fayetteville Division. On April 20, 2020, Facebook, Inc,

   provided the records and information requested in the search warrant. I have reviewed the



                                         Page 2 of 7
    Case 5:20-mj-05008-ELW Document 1              Filed 05/26/20 Page 4 of 8 PageID #: 4




       data received from Facebook concerning Derek Michael Caquelin's Facebook account

       with user id (UID: 1229791416).       The following paragraphs contain posts made by

       Caquelin on his Facebook Page, statements made by Caquelin in Facebook Messenger

       during conversations with other Facebook users, and statements made by Caquelin using

       his Facebook user id to post content and comments on pages associated with other

       Facebook users that give rise to probable cause to believe Caquelin has committed the

       offenses of Title 21 , United States Code, Section 841(a)(l) and Title 18, United States

       Code, Section 875(c), Distribution of Controlled Substance and Interstate Communications

       (Threats).

       Distribution of a Controlled Substance

    7. On or about February 8, 2019, Caquelin was arrested with a controlled substance and a

       firearm in Fayetteville, Arkansas. The arrest occurred after the Fayetteville Police

       Department received a 911 call regarding an assault/battery at 1800 N. Gregg Avenue,

       Apartment 7, Fayetteville, Arkansas 72703. Upon arrival to 1800 N. Gregg Avenue, a

       police officer searched Caquelin for weapons. The police officer recovered a .25 Titan FIE

       handgun with six rounds and marijuana. Caquelin was arrested for possession of a

       controlled substance. The marijuana was located on Caquelin's person and found in a black

       bag. This arrest, with associated case number CR 19-1010 is under advisement and under

       seal in the Washington County District Court. 1

    8. On or about May 14, 2019, Caquelin, using Facebook Messenger, sent the below

       photograph:



1
 The Affiant was unable to obtain any other information about the case, and was told that
additional information could only be released to the subject.

                                           Page 3 of 7
     Case 5:20-mj-05008-ELW Document 1                  Filed 05/26/20 Page 5 of 8 PageID #: 5




   Caquelin then stated, using Facebook Messenger, to Individual, 3 that, "Damn this is a lot of

   evidence :(. Tbh i don't wanna do this ever again fam. I always give you the right amount and i

   don't wanna get myself in trouble :(."       Later, in this same conversation, Caquelin advised

   Individual 3 that he would be driving his white Kia to meet Individual 3 in order to distribute the

   marijuana to Individual 3. Additionally, in a separate conversation on January 4, 2020, Caquelin

   again communicated with Individual 3 about distributing marijuana to Individual 3, and in this

   conversation, Caquelin stated, "I smoked some when I got it."

9. On or about May 9, 2019, Caquelin, using Facebook Messenger, communicated with Individual 4

   that, "Ok ill give u 1 of these blunts for 45 and the painkillers same as last time 6 for 20."

10. On or about October 31, 2019, Caquelin, using Facebook Messenger, told Individual 2 that, "I

   waa tryna reup. "

11. On or about November 22, 2019, Caquelin, using Facebook Messenger, told Individual 2, "I sell

   weed haha. Have for about 5 years now."

12. On or about March 27, 2020, Caquelin communicated on Facebook Messenger with Individual

   1 regarding his address and stated, " 1800 n gregg ave apt 7 look for the purple light and my white




                                                Page 4 of 7
     Case 5:20-mj-05008-ELW Document 1                 Filed 05/26/20 Page 6 of 8 PageID #: 6




  kia optima." This conversation is in reference to Caquelin distributing marijuana to Individual 1

  who is coming to Caquelin' s apartment to purchase the marijuana from him.

13. On or about March 29, 2020, Caquelin communicated on Facebook Messenger with Individual

  2 that, "the jars in the counter are arranged by price. Left to right. 10 a g to 20 a g. The maui is in

  the one on the right. It's the top strain so pull out that top and show him. There might be enough

  for a zip."

14. Based on my training and experience as well as the investigation in this matter up to this point, I

  believe that the above paragraphs show that Derek Michael Caquelin is and has been actively

  distributing a controlled substance, namely marijuana, a schedule I controlled substance in the

  W estem District of Arkansas. At all times relevant to this complaint, Caquelin has resided in

  Fayetteville, Arkansas. The Facebook records, and other investigative records that I have reviewed

  during the course of this investigation show that Caquelin distributes marijuana to his customers

  by having them come to his apartment on Gregg A venue in the W estem District of Arkansas, and

  by also meeting customers at various locations in and around the Fayetteville area.




                                               Page 5 of 7
     Case 5:20-mj-05008-ELW Document 1               Filed 05/26/20 Page 7 of 8 PageID #: 7




Interstate Communications -Threat to Injure

15. On or about June 19, 2019, Caquelin, using Facebook Messenger, communicated with Individual

5, "I might start a coup and assasinate some of them ice folks." Also on this date, Caquelin posted

the following picture:




16. On or about July 16, 2019, Jane Doe 1 called law enforcement to report a death threat made

against her daughter, Jane Doe 2, by Derek Michael Caquelin. Jane Doe 2 was recently hired to work

on a presidential campaign for a then presidential candidate. Caquelin posted the following response

to Jane Doe 2 on Facebook, "Damn, look at this political star baby. So proud of working for a mass

incarcerator. What a fucking bitch. For the people, for the underground, I'm going to assasinate her

                                              Page 6 of 7
     Case 5:20-mj-05008-ELW Document 1              Filed 05/26/20 Page 8 of 8 PageID #: 8




because she works for the enemy." Caquelin' s post was in response to a post by Jane Doe 2 about

her new job on the campaign and in response to a post about the job by Jane Doe 2's friend on Jane

Doe 2's Facebook page.

17. On July 18, 2019, law enforcement made contact with Caquelin at his apartment in Fayetteville,

Arkansas about this post. He admitted he made the post but denied that he intended to kill Jane Doe

2. At the time he posted the above comments, Caquelin was in the Western District of Arkansas.

                                         CONCLUSION

18. Based upon the information contained above, the Affiant requests a Complaint for the following:

Distribution of Marijuana, in violation of Title 21 , United States Code, Section 841(a)(l), and

Interstate Communications -Threat to Injure, in violation of Title 18, United States Code 875(c).




                                                       Spe ial Agent George Ha y
                                                       Federal Bureau of Investigation

  AFFIDAVIT subscribed and sworn to before me this ~(0-#\, day of May, 2020.


                                        ~d.w~
                                       Honorable Erin L. Wiedemann
                                       Chief United States Magistrate Judge




                                             Page 7 of 7
